 



Exhibit 10.3
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
                    , 200___, between QUINTANA MARITIME LIMITED, a Marshall
Islands company (the “Company”), and
                                                             (the “Employee”).
The parties agree as follows:
     1. Award. Pursuant to the QUINTANA MARITIME LIMITED 2005 STOCK INCENTIVE
PLAN (the “Plan”), as of the date of this Agreement,                      shares
(the “Restricted Shares”) of the Company’s common stock shall be issued as
hereinafter provided in the Employee’s name subject to certain restrictions
thereon. The Restricted Shares shall be issued upon acceptance hereof by
Employee and upon satisfaction of the conditions of this Agreement. The Employee
acknowledges receipt of a copy of the Plan and agrees that this award of
Restricted Shares shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof.
     2. Restricted Shares. The Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:
     (a) Forfeiture Restrictions. The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions, and in
the event of termination of the Employee’s employment with the Company for any
reason other than as provided in Section 2(b), the Employee shall, for no
consideration, forfeit to the Company all Restricted Shares then subject to the
Forfeiture Restrictions. The prohibition against transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
employment are herein referred to as the “Forfeiture Restrictions.” The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.
     (b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall
lapse as to the Restricted Shares in accordance with the following schedule
provided that the Employee has been continuously employed by the Company from
the date of this Agreement through the lapse date:

          Percentage of Total Number Number of Full Years   of Restricted Shares
Granted From the Date of This   as to Which Agreement   Forfeiture Restrictions
Lapse
___
  ___%
___
  ___%
___
  ___%

 



--------------------------------------------------------------------------------



 



          Percentage of Total Number Number of Full Years   of Restricted Shares
Granted From the Date of This   as to Which Agreement   Forfeiture Restrictions
Lapse
___
  ___%
___
  ___%
___
  ___%

     Notwithstanding the foregoing, if the Employee’s employment with the
Company is terminated by reason of his death or disability (within the meaning
of section 22(e)(3) of the Code), the Forfeiture Restrictions shall lapse as to
all of the Restricted Shares then subject to the Forfeiture Restrictions. The
Employee is entitled to receive cash dividends paid on the Restricted Shares in
the same amounts paid with respect to the Company’s common stock until the
Forfeiture Restrictions lapse (at which time the Restricted Shares will no
longer be subject to this Agreement and will be treated the same as other shares
of the Company’s common stock) or the Restricted Shares are forfeited (after
which time the Employee will no longer be entitled to dividends with respect to
any of the forfeited Restricted Shares).
     (c) Book Entry. A book entry evidencing the Restricted Shares shall be made
in your name in the books of the Company maintained by its transfer agent,
pursuant to which you shall have all of the rights of a shareholder of the
Company (except with respect to distributions as provided above) with respect to
the Restricted Shares, including, without limitation, voting rights. The book
entry shall reflect the restrictions on transfer set forth in Section 2(a)
above. Upon vesting, the Company shall cause the book entry to be amended to
remove any restrictions (except for any restrictions required pursuant to
applicable securities laws or any other agreement to which you are a party) with
respect to the Restricted Shares that have vested.
     (d) Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.
     3. Withholding of Tax and Tax Elections. To the extent that the receipt of
the Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Employee for federal, state, or local income
tax purposes, the Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money as the Company may
require to meet its obligation under applicable tax laws or regulations. The
Employee may elect with respect to this Agreement to surrender or authorize

-2-



--------------------------------------------------------------------------------



 



the Company to withhold shares of stock of the Company (valued at their Fair
Market Value on the date of surrender or withholding of such shares) to satisfy
any tax required to be withheld by reason of compensation income resulting under
this Agreement. An election pursuant to the preceding sentence shall be referred
to herein as a “Stock Withholding Election.” All Stock Withholding Elections
shall be made by written notice to the Company at its principal executive office
addressed to the attention of the Secretary. The Employee may revoke such
election by delivering to the Secretary written notice of such revocation prior
to the date such election is implemented through actual surrender or withholding
of shares of stock of the Company. If the Employee fails to pay the required
amount to the Company or fails to make a Stock Withholding Election, the Company
is authorized to withhold from any cash remuneration or stock remuneration,
including withholding any Restricted Shares distributable to the Employee under
this Agreement, then or thereafter payable to the Employee any tax required to
be withheld by reason of compensation income resulting under this Agreement or
the disposition of Restricted Shares acquired under this Agreement.
     If the Employee makes the election authorized by section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Employee shall
submit to the Company a copy of the statement filed by the Employee to make such
election.
     4. Status of Stock. The Employee agrees that the Restricted Shares issued
under this Agreement will not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws. The Employee also agrees that (i) the certificates representing the
Restricted Shares may bear such legend or legends as the Committee deems
appropriate in order to reflect the Forfeiture Restrictions and to assure
compliance with applicable securities laws, (ii) the Company may refuse to
register the transfer of the Restricted Shares on the stock transfer records of
the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Shares.
     5. Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of either the Company or an Affiliate (as defined
in the Plan). Nothing in the adoption of the Plan, nor the award of the
Restricted Shares thereunder pursuant to this Agreement, shall confer upon the
Employee the right to continued employment by the Company or affect in any way
the right of the Company to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company for any reason whatsoever, with or without cause. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, and its determination
shall be final.
     6. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Employee, such
notices or communications shall be effectively delivered if hand delivered to
the Employee at his principal place of employment or if sent by registered or
certified mail to the Employee at the last address the

-3-



--------------------------------------------------------------------------------



 



Employee has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.
     7. Amendment. This Agreement may not be modified in any respect by any
verbal statement, representation or agreement made by the Employee or by any
employee, officer, or representative of the Company or by any written agreement
unless signed by the Employee and by an officer of the Company who is expressly
authorized by the Company to execute such document.
     8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Employee.
     9. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Marshall Islands, without regards to conflicts
of laws principles.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Agreement, all as of the date first above written.

                  QUINTANA MARITIME LIMITED    
 
           
 
  By:                      
 
  Name:                      
 
  Title:                      
 
                EMPLOYEE    
 
                      [Name of Employee]    

-4-